Filed Pursuant to Rule 424(b)(3) Registration No. 333-147339 PROSPECTUS SUPPLEMENT NO. 4 (To Prospectus Dated April 30, 2008) HSW International, Inc. Common Stock This prospectus supplement no.4 supplements the prospectus dated April 30, 2008, relating to the sale of up to 4,579,348 shares of common stock of HSW International that may be sold from time to time by the selling stockholders as described in the prospectus. You should read this prospectus supplement in conjunction with the prospectus. CurrentReport on Form 8-K On December 3, 2008 we filed aCurrent Report on Form 8-K. A copy of theCurrent Report on Form8-K is also being provided to you along with this Supplement. You should carefully consider matters discussed under the caption "Risk Factors" beginning on page 11 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is December 4, 2008 UNITED STATES SECURITIES
